Title: From George Washington to William Short, 1 September 1793
From: Washington, George
To: Short, William


          
            Sir,
            Philadelphia Septr 1st 1793.
          
          If this letter should reach your hands, it will be presented by Mr Lear, a Gentleman
            who has lived with me more than Seven years—The last four of which as my Secretary.
          He is now withdrawing himself from this Office; having engaged in a mercantile scheme;
            which, for a short stay, takes him to Europe—His conduct during the period he has
            resided in my family, has been so uniformly good as to entitle him to my affectionate
            regard, and is my apology for recommending him to your civilities, in case he should
            fall in your way, during his absence from this Country. From none wd you be able to
            obtain oral information more to be relied on, of the situation of affairs in this
            Country. With esteem & regard I am—Sir Your Obedt Hble Servt
          
            Go: Washington
          
        